Citation Nr: 0521730	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-19 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel





INTRODUCTION

The veteran had active service from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDING OF FACT

The veteran's PTSD stems from exposure to combat stressors in 
service.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; service personnel records; the appellant's 
contentions, to include testimony provided by him at multiple 
personal hearings; lay statements; VA treatment records; VA 
examination reports dated November 1971, September 1990, July 
2002, and May 2003; a letter from the Jackson VA Medical 
Center by Dr. B.L. Payne, and March 2002 and December 2002 
letters from Martha L. Stevens, the veteran's sister.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

				I.  Service Connection

The veteran claims that he has PTSD as a result of his 
service in Vietnam.  Specifically, in a PTSD Questionnaire 
received September 2002, the veteran alluded to mortar and 
rocket attacks, being a perimeter guard during a "human 
wave" attack, and helicopters on the ground blowing up.  The 
veteran also stated that he was aboard helicopters sent to 
pick up dead and wounded servicemen and described attacking 
people on the ground from helicopters.  In this regard, the 
veteran indicated in his notice of disagreement that he 
manned a gun on a helicopter and that his supplying cover 
fire on the missions were stressful events.  However, he did 
not provide any dates, or approximate dates, for any of the 
foregoing described incidents.    

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The veteran filed his PTSD claim in February 2002.  As noted 
above, claims for service connection for PTSD are evaluated 
in accordance with the criteria set forth in 38 C.F.R. 
§ 3.304(f).  During the pendency of the veteran's appeal, 
amendments to those criteria were enacted.  Those amendments 
became effective on March 7, 2002.  See 67 Fed. Reg. 10,330- 
10,332 (2002).  These latest changes do not affect the 
analysis of the veteran's claim; under both versions of the 
regulation, service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a).  
  
The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).  See also Moreau v. 
Brown, 9 Vet. App. 389 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that, where a claimed stressor is 
alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  VA is not required to accept a claimant's assertions 
that he/she was engaged in combat but, in arriving at its 
findings of fact, the credibility of the testimony and 
statements of record must be addressed.  Cohen, 10 Vet. App. 
at 145, 146.

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 
18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines v. West, 11 Vet. App. 353; Moreau v. 
Brown, 9 Vet. App. 389 (1996).  For instance, independent 
evidence such as radio logs and morning reports which 
establish the occurrence of a stressful event and implies a 
claimant's personal exposure is sufficient to constitute 
credible supporting evidence.  Suozzi v. Brown, 10 Vet. App. 
307 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
However, the regulatory requirement for "credible supporting 
evidence" means that a claimant's testimony, or the medical 
opinion based upon post-service examination, alone cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Moreau, 9 Vet. App. at 396.  Examples of "other supportive 
evidence" includes, but is not limited to, incidents of a 
plane crash, ship sinking, explosion, rape or assault, or 
duty in a burn ward or graves registration unit.  See 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI (1998).

The evidence does show that the veteran served in the 
Republic of Vietnam from January 7, 1969 to August 4, 1970.  
The veteran's DD Form 214 shows that his military occupation 
specialty was helicopter repairman.  The veteran's DD Form 
214 does not contain the Combat Infantryman's Badge or Purple 
Heart, but it does show that he received the Air Medal.  A 
photocopy of the award shows that it was awarded for 
meritorious achievement while participating in aerial flight 
in the Republic of Vietnam from May 7, 1969 to June 21, 1969.  
Based on the foregoing, which lends credence to the veteran's 
assertion that he was a helicopter door gunner, the Board 
concedes that the veteran did engage in combat with the 
enemy.  Furthermore, one of the veteran's claimed stressors 
is related to that combat.   Therefore, as there is an 
absence of clear and convincing evidence to the contrary, and 
as the claimed stressor is consistent with the circumstances 
of the veteran's service, the Board has determined that the 
veteran's lay testimony establishes the occurrence of the 
claimed in-service stressor. 

The relevant medical evidence of record includes a July 2002 
VA PTSD examination report, in which it was noted that the 
veteran relayed a history to the examiner of manning an M-60 
machine gun on helicopters.  The veteran reported innumerable 
combat encounters.  The Axis I diagnoses included PTSD, 
chronic.  The examiner noted that the claims folder, as well 
as records from the Jackson VA Medical Center were reviewed.  

The record also contains a May 2003 VA PTSD examination 
report.  This examiner, too, stated that the veteran's claims 
folder had been reviewed.  The examiner concluded that the 
veteran did seem to meet the minimal diagnostic criteria for 
a diagnosis of PTSD, but that the veteran had failed to 
provide any verifiable stressors.  The examiner stated that 
such information would need to be confirmed before a definite 
diagnosis of PTSD would be rendered.  
  
The Board reiterates that it has been conceded that the 
veteran engaged in combat with the enemy. Also, it has been 
determined that the veteran's lay testimony alone establishes 
the occurrence of the claimed in-service stressor related to 
being a helicopter door gunner.  The Board emphasizes that 
there is no evidence of record which contradicts the 
statements of the veteran.  Nor is there any articulable 
reason to question the credibility of the veteran.  Thus, the 
defect preventing the examiner in the May 2003 VA examination 
from rendering a definite diagnosis of PTSD is no longer 
present.  Accordingly, the Board finds that the veteran has a 
current diagnosis of PTSD related to in-service stressors.  
Based on the foregoing, and resolving all doubt in the 
veteran's favor, the veteran's claim is granted.  

					II.  VCAA

The Board notes that the provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA) are applicable to the matter on 
appeal.  Among other things, the VCAA provisions expanded 
VA's notice and duty to assist requirements in the 
development of a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002).  VA has enacted regulations to 
implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2004).

Specifically, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  In this case, as the 
full benefit on appeal has been granted, a discussion of 
whether VA has complied with the provisions of the VCAA is 
unnecessary.   


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


